Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16311842 application filed 12/20/2018.
The preliminary amendment filed 12/20/2018 has been entered and fully considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15 are pending and have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “an amide compound”, and the claim also recites “urea” which is the narrower statement of the range/limitation among “an amide compound” and “urea”; claim 1 recites the broad recitation “an amide compound”, and the claim also recites “urea derivative” which is the narrower statement of the range/limitation among “an amide compound” and “urea derivative”; claim 1 recites the broad recitation “urea derivative”, and the claim also recites “urea” which is the narrower statement of the range/limitation among “urea derivative” and “urea”.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim(s) 5 has the phrase, “a temperature of 25°C more,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the portion “more” is unclear how it modifies the phrase.


Particularly, the extent of the scope of claim language, because of the conflicting determination of patentability between a product and a method (process) is different.
MPEP 2113 states that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”
Therefore, claim 7 is unclear whether method (process) analysis for scope of claim language or product analysis for scope of claim language should be applied.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “an amide compound”, and the claim also recites “urea” which is the narrower statement of the range/limitation; claim 8 recites the broad recitation “an amide compound”, and the claim also recites “urea derivative” which is the narrower statement of the range/limitation; claim 8 recites the broad recitation “urea derivative”, and the claim also recites “urea” which is the narrower statement of the range/limitation.  The 

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 is a product claim which is dependent upon at least one method (process) claim.  The language of a product claim is not treated the same as a method claim. The language of claim 7 is a product-by-process claim language.

Therefore, it is reasonable that a competing product can infringe the product claim, but was produced by a different method that would not infringe the method process claim.  This is improper, since it would constitute claim 7 failing to include all the limitations of the claim 1 upon which it depends.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 5, 6, 7, 8, 9, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 20110162525 (herein known as HARLE) or, in the alternative, under 35 U.S.C. 103 as obvious over US 20110162525 (herein known as HARLE).

With regard to claim 1, the claim language does not positively recite how the body of the claim relates to the intended result "for producing an adsorbent used for removing carbon dioxide from a gas comprising carbon dioxide", in relation the preamble language has little weight with regard to the claim, 
HARLE teaches a reaction step of precipitating "reacting" a mixture comprising cerium (within the scope of "tetravalent cerium", in other words-cerium capable of tetra-valiancy) and a basic compound urea, especially at para 46-53,69; 
in an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to a basic compound of HARLE with a basic 

With regard to claim 2, HARLE teaches
 ammonium cerium(IV) nitrate, especially at para 55

With regard to claim 3, HARLE teaches
 wherein the mixture further contains a rare earth element other than cerium, especially at para 46-53,69

With regard to claim 5, HARLE teaches
 wherein the mixture is maintained at a temperature within the claimed range in the reaction step, especially at para 46-53,69

With regard to claim 6, HARLE teaches
 a step of mixing the mixture with "liquid medium" within the scope of a base, especially at para 46-53,69

With regard to claim 7, HARLE teaches within the scope of an adsorbent obtained by the method, especially at para 46-53,69; claim 12; abstract


a precipitate within the scope of a structure derived by a precipitating "reaction" of a mixture comprising cerium (within the scope of "tetravalent cerium", in other words-cerium capable of tetra-valiancy) and a basic compound urea, especially at para 46-53,69; 
in an alternative, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to a basic compound of HARLE with a basic compound urea of HARLE for the benefit fulfilling the material need of a basic compound

With regard to claim 9, HARLE teaches method for removing carbon dioxide, the method comprising a step of bringing the adsorbent according to claim 8, especially at abstract and see discussion of claim 8
 into contact with a gas comprising carbon dioxide to adsorb carbon dioxide on the adsorbent, especially at abstract

With regard to claim 12, HARLE teaches device for removing carbon dioxide comprising an the adsorbent according to claim 8, especially at abstract and see discussion of claim 8


in an alternative, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide of HARLE with air of HARLE for a cheap and convenient source for a specific gas
HARLE teaches implicitly a removal section (a space occupied by adsorbent) for removing carbon dioxide contained in the gas is disposed in the flow path, especially at abstract
 implicitly the adsorbent occupies space (within the scope of disposed in the removal section), especially at abstract
 implicitly the carbon dioxide adsorbent means performs the carbon dioxide adsorbs on the adsorbent as the adsorbent comes into contact with the gas, especially at abstract

Claim(s) 10, 11, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110162525 (herein known as HARLE) in view of US 20160354722 (herein known as YAMAMOTO).

With regard to claim 10, HARLE does not specifically teach wherein a concentration of carbon dioxide in the gas is 5000 ppm or less 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide HARLE with wherein a concentration of carbon dioxide in the gas is within the claimed range of YAMAMOTO fulfilling the need for a concentration of carbon dioxide for cleaning

With regard to claim 11, HARLE does not specifically teach wherein a concentration of carbon dioxide in the gas is 1000 ppm or less 
But, YAMAMOTO teaches wherein a concentration of carbon dioxide in the gas is within the claimed range, especially at para 42 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide HARLE with wherein a concentration of carbon dioxide in the gas is within the claimed range of YAMAMOTO fulfilling the need for a concentration of carbon dioxide for cleaning

With regard to claim 14, HARLE does not specifically teach wherein a concentration of carbon dioxide in the gas is 5000 ppm or less 
But, YAMAMOTO teaches wherein a concentration of carbon dioxide in the gas is within the claimed range, especially at para 42 


With regard to claim 15, HARLE does not specifically teach wherein a concentration of carbon dioxide in the gas is 1000 ppm or less 
But, YAMAMOTO teaches wherein a concentration of carbon dioxide in the gas is within the claimed range, especially at para 42 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide HARLE with wherein a concentration of carbon dioxide in the gas is within the claimed range of YAMAMOTO fulfilling the need for a concentration of carbon dioxide for cleaning

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110162525 (herein known as HARLE) in view of US 20130336879 (herein known as YAMAZAKI).

With regard to claim 4, HARLE does not specifically teach obtaining the tetravalent cerium by oxidizing trivalent cerium

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide HARLE with further comprising a step of obtaining the tetravalent cerium by oxidizing trivalent cerium of YAMAZAKI for the benefit of fulfill the material need of a source of tetravalent cerium


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776